                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

 LINDA J. KAMINSKY;

 LAWRENCE S. KAMINSKY;

 LINDA J. KAMINSKY AND LAWRENCE S.
 KAMINSKY, TRUSTEES OF THE LINDA
 J. KAMINSKY REVOCABLE LIVING
 TRUST UNDER AGREEMENT DATED                      Case No. 18-cv-02618-CM
 JANUARY 26, 1993, AS AMENDED FROM
 TIME TO TIME;

                   Plaintiffs,

 v.

 EQUITY BANK

                    Defendant.


                                      ORDER

      On this 1st day of March, 2019, this matter comes before the Court on the

Parties’ Status Report and Second Joint Motion for Temporary Stay of Deadlines,

Hearings, and Discovery (Doc. 37) (“Status Report and Second Motion to Stay”). After

careful consideration and being fully apprised in the premises:

      IT IS ORDERED that Plaintiffs’ Status Report and Second Motion to Stay

(Doc. 37) is hereby GRANTED. All deadlines, hearings, and discovery in the above-

captioned action are hereby stayed until a time after April 1, 2019. The Report of

Parties’ Planning Meeting and Initial Disclosure shall not be due until a time after

April 1, 2019.

      IT IS SO ORDERED.



                                         1
Date: March 1, 2019              s/ James P. O’Hara
                                 JAMES P. O’HARA
                                 U.S. MAGISTRATE JUDGE


Approved:

DUGGAN SHADWICK DOERR &
KURLBAUM LLC


By: /s/ David L. Ballew
John M. Duggan, Kansas #14053
David L. Ballew, Kansas #25056
11040 Oakmont
Overland Park, Kansas 66210
(913) 498-3536
Fax (913) 498-3538
jduggan@kc-dsdlaw.com
dballew@kc-dsdlaw.com
ATTORNEYS FOR PLAINTIFFS


STINSON LEONARD STREET, LLP

By: /s/ Andrew W. Muller
Andrew W. Muller, #25915
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106
Tele: (816) 691-3198
Fax: (816) 412-8124
Andrew.muller@stinson.com
Attorneys for Equity Bank




                                        2
